OPINION OF THE COURT
Per Curiam.
Franklin M. Boykoff has submitted an affidavit dated October 9, 2002, in which he proffers his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
Mr. Boykoff avers that his resignation is. submitted freely and voluntarily, with a full awareness of the implications of its submission, and without his having been subjected to any coercion or duress. He is aware that he is currently the subject of a pending investigation by the Grievance Committee for the Ninth Judicial District into four complaints of professional misconduct which involve, inter alia, his conviction of a serious crime. Mr. Boykoff acknowledges his inability to successfully defend himself on the merits against the serious crime charges. He is aware that pursuant to Judiciary Law § 90 (6-a), an order entered by this Court permitting him to resign could require that he make monetary restitution to any person whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection.
Mr. Boykoff is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Boykoffs attempt to condition his resignation upon his pending appeal is rejected without prejudice to an application to revoke his resignation in the event his appeal is successful.
Inasmuch as the proffered resignation" complies with the appropriate rules of this Court, it is accepted, Franklin M. Boy*169koff is disbarred, and effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Florio and H. Miller, JJ., concur.
Ordered that the resignation of Franklin M. Boykoff is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Franklin M. Boykoff is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Franklin M. Boykoff shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Franklin M. Boykoff is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.